Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 29, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 18 recite an abstract idea of “generating a first/second tomographic velocity model …” (mathematical concept, see paragraph 0044), “generating a geomechanical velocity model …” (mathematical concept, see paragraph 0043).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “generating one or more initial seismic images based at least partially on the first tomographic velocity model” (generating the geomechanical model is based at least partially on the one or more initial seismic images) and “generating a plurality of geomechanical outputs by performing one or more geomechanical simulations using the geomechanical model”.
Accordingly, claims 1, 10, and 18 are patent eligible under 35 USC 101.
Furthermore, their respective dependent claims 2-4, 6-9, 11-13, 15-17, and 19-23 are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a computer-implemented method and system comprising generate a geomechanical velocity model based at least partially on the geomechanical outputs including the gravitational loading and thermal loading values and corresponding displacements or velocities at lateral or basal surfaces of the subsurface layers (claims 1, 10, 18) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Ali et al. (US 2020/0333489) discloses a method including “generating a tomographic velocity model based on a first set of raw seismic data and determining at least one Green's function based on the tomographic velocity model.” (Abstract, lines 3-6). However, the method does not include generating a geomechanical velocity model based at least partially on the geomechanical outputs as recited in claims 1, 10, and 18.
Walters et al. (US 2017/0075007) discloses analyzing geomechanical properties of subterranean rock based on seismic data (Abstract). Walters et al. discloses generating a seismic velocity model for the fracture treatment target region based on the seismic response data; and identifying the geomechanical properties based on the seismic velocity model (claim 5). However, Walters et al. does not disclose generating a geomechanical velocity model based at least partially on the geomechanical outputs including the gravitational loading and thermal loading values and corresponding displacements or velocities at lateral or basal surfaces of the subsurface layers as recited in claims 1, 10, and 18.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 17, 2022